                          3:17-cv-03102-RM-TSH # 30           Page 1 of 3
                                                                                                        E-FILED
                                                                     Monday, 13 January, 2020 11:37:07 AM
                                                                              Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                 SPRINGFIELD DIVISION

MARK COOPER,                                  )
                                              )
        Plaintiff,                            )
                                              )       Case No.: 3:17-cv-03102-RM-TSH
v.                                            )
                                              )
BEELMAN TRUCK CO.,                            )
                                              )
        Defendant.                            )

                           JOINT MOTION TO CONTINUE TRIAL

        Plaintiff, Mark Cooper (“Plaintiff”), and Defendant, Beelman Truck Co. (“Beelman”)

(collectively, the “Parties”), respectfully request that the Court continue the trial in this matter,

currently set for February 11, 2020. In support of this Motion, the Parties state:

        1.      On November 1, 2019, the Court continued the trial in this matter from December

7, 2019 to February 11, 2020.         At the time, the Parties’ respective motions for summary

judgment were still pending before the Court.

        2.      On December 3, 2019, R. Nelson Williams entered his appearance on behalf of

Beelman. Mr. Williams will represent Beelman going forward, and is currently reviewing and

analyzing the case history. Mr. Williams currently has a trial scheduled in another matter for

March 17, 2020.

        3.      On January 6, 2020, the Court denied the Parties’ motions for summary judgment.

Trial is still set for February 11, 2020.

        4.      The Parties are continuing to evaluate the merits of their claims and defenses.

Further, the Parties are revisiting settlement discussions in light of the Court’s recent decision

denying summary judgment.
                         3:17-cv-03102-RM-TSH # 30           Page 2 of 3




       5.      In order to accommodate the Parties’ settlement discussions and analysis, and to

provide the Parties and their witnesses with adequate time to prepare for trial, the Parties are

requesting that trial be continued to April 2020. The Parties are available for trial between April

14-30, 2020.

       WHEREFORE, the Parties request that the Court continue the trial date from February

11, 2020, and set a new trial date after April 13, 2020.



                                              Respectfully submitted,

                                              THOMPSON COBURN LLP




                                              By /s/ R. Nelson Williams
                                                 R. Nelson Williams, IL - 6307334
                                                 One US Bank Plaza
                                                 St. Louis, Missouri 63101
                                                 314-552-6000
                                                 FAX 314-552-7000
                                                 rwilliams@thompsoncoburn.com

                                               Attorney for Defendant Beelman Truck Co.


                                              By /s/ Alexis D. Martin
                                              Alexis D. Martin, #06309619
                                              Caffarelli & Associates Ltd.
                                              224 S. Michigan Avenue, Suite 300
                                              Chicago, Illinois 60604
                                              Tel. (312) 763-6880
                                              amartin@caffarelli.com

                                              Attorney for Plaintiff Mark Cooper




                                                -2-
                        3:17-cv-03102-RM-TSH # 30           Page 3 of 3




                                CERTIFICATE OF SERVICE
        The undersigned hereby certifies that a true and accurate copy of the foregoing has been
filed with the court’s electronic filing system this 13th day of January, 2020 and served upon the
following:

Alejandro Caffarelli, #06239078
Alexis D. Martin, #06309619
Caffarelli & Associates, Ltd.
224 S. Michigan Ave., Ste. 300
Chicago, IL 60604
Attorneys for Plaintiff



                                                     /s/ R. Nelson Williams




                                              -3-
